DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,7,9-14,19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajiwara et al. (2005/0130566).
In reference to claims  1,11 and 20, Kajiwara et al. teaches an apparatus for chemical mechanical polishing (CMP) comprising a platen, 106, configured to rotate a pad, 108,  thereon about a central axis, 132, of the pad, (pp 0051), a slurry supply, 130, configured to supply a slurry, 129, onto the pad while the pad rotates, (pp 0053), and at least one scraping fixture, 125, configured to scrape the slurry off the pad when the 
In reference to claims 2 and 12, wherein the at least one scraping fixture comprises a scraper including a lower end, 140, abutting a top surface of the pad while the pad rotates.
In reference to claims 3 and 13, wherein the lower end of the scraper is made of polymer, (pp 0057).
In reference to claims 4 and 14, wherein the scraper is configured to apply a pressure against the top surface of the pad to stop the slurry from rotating with the pad, such that the slurry flows off the pad along the scraper, (pp 0062).
In reference to claims 7 and 17, wherein the at least one scraping fixture is attached to the slurry supply, (pp 0059, fig. 6).
In reference to claim 9, further comprising a carrier, 116, configured to hold a wafer, 102, on the pad between the slurry supply and the at least one scraping fixture in the circumferential direction of the pad while the pad rotates, (pp 0051).
In reference to claim 10, wherein the slurry is scraped off the pad after being used for polishing the wafer, (pp 0066).
In reference to claim 19, wherein the at least one scraping fixture is disposed between the carrier and the slurry supply in a circumferential direction of the pad as the pad rotates, (pp 0055).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,8,15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al. in view of Shih et al. (6,638,868).
Kajiwara et al. teaches all the limitations of the claims except for the at least one scraping fixture comprises a conductor electrically coupled to the pad to ground the pad while the pad rotates, wherein the at least one scraping fixture comprises a plurality of scraping fixtures spaced apart along the circumferential direction of the pad.
Shih et al. teaches a CMP polishing apparatus having a conductor electrically coupled to the pad to ground the pad while the pad rotates, (col. 6, line 55-col. 7, line 18).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the CMP system of Kajiwara et al. with a conductor electrically coupled to the pad to ground the pad while the pad rotates, as taught by Shih et al., in order to provide the system with the capability of preventing or reducing 
It would have been further obvious to provide the tool with the at least one scraping fixture comprises a plurality of scraping fixtures spaced apart along the circumferential direction of the pad, since Kajiwara et al. teaches two or more intersecting scrapers, (pp 0056), and since Kajiwara et al. teaches multiple scrapers, it  would be obvious to provide them spaced apart along a circuferential direction, as a matter of design choice, and in order to enhance the range of the scraping capabilities. 

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sotozaki et al. (2020/0039029), Emesh et al. (2002/0108861) and Butterfield et al. (6,962,524) were cited to show other examples of CMP apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.L.M/           Examiner, Art Unit 3723                                                                                                                                                                                             	November 13, 2021



/JOSEPH J HAIL/           Supervisory Patent Examiner, Art Unit 3723